ORDER OF DISBARMENT

¶ 1. This matter is before the Court en banc on the Formal Complaint against Paul E. Winfield. The Mississippi Bar filed a formal complaint under Rule 6 of the Mississippi Rules of Discipline, requesting that this Court disbar Winfield. On November 19, 2013, Winfield pled guilty to a felony, “Bribery Concerning Programs Receiving Federal Funds,” in violation of 18 U.S.C. Section 666(a)(1)(B). After acceptance of Winfield’s guilty plea, the United States District Court for the Southern District of Mississippi sentenced Winfield to serve twenty-five months in the custody of the United States Bureau of Prisons.
¶ 2. The Mississippi Bar filed its formal complaint against Winfield on December 10, 2013. Winfield’s attorney executed a waiver of service of process on February 12, 2014. Winfield did not respond to the Bar’s complaint.
¶ 3. Rule 6(a) of the Mississippi Rules of Discipline instructs this Court to immediately suspend from the practice of law attorneys who enter a guilty plea for any felony, other than manslaughter:
Whenever any attorney subject to the disciplinary jurisdiction of the Court shall be convicted in any court of any state or in any federal court, or enter a plea of guilty or a plea of nolo contende-re therein, ... of any felony ... a certified copy of the judgment of conviction or order accepting or acknowledging the offer or tender of a guilty plea ... shall be presented to the Court by Complaint Counsel and shall be conclusive evidence thereof. The Court shall then forthwith strike the name of the attorney and order his immediate suspension from the practice of law.
In today’s case, Winfield pleaded guilty to a felony, and the Bar has forwarded a copy of the judgment of conviction to this Court. As such, in accordance with Rule 6(a), there is conclusive evidence of Winfield’s guilt.
*245¶ 4. Rule 6(d) of the Mississippi Rules of Discipline instructs this Court to enter an order of disbarment when the time for appeal of the attorney’s guilty plea has expired: ‘When time for appeal from judgment or conviction provided above expires or all appeals have been concluded without reversal, Complaint Counsel shall certify that result to the Court, and the Court shall forthwith enter an order of disbarment.” The time for appeal in Win-field’s criminal case has passed. See Fed. R. App. P. 4(b)(1)(A). Because Winfield’s criminal conviction is now final, this Court is required under Rule 6(d) to enter an order disbarring Winfield. Therefore, based on the record before us, and consistent with the Rules of Discipline for the Mississippi Bar and our caselaw, this Court finds that Paul E. Winfield shall be disbarred.
IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
1. Paul E. Winfield is hereby DISBARRED from the practice of law in the State of Mississippi;
2. This order shall constitute notice of disbarment in this cause;
3. The Clerk of this Court shall forward an attested copy of this order to Paul E. Winfield and the Executive Director of the Mississippi Bar;
4. Paul E. Winfield shall, within thirty days following entry of this order, notify clients and affected courts of his disbarment, properly disburse all funds he may hold in trust, and comply with all other requirements applicable to disbarred attorneys pursuant to Mississippi Rule of Discipline 11;
5. Paul E. Winfield shall, within forty-five days following entry of this order, file an affidavit with this Court stating that all of his clients have been notified of his disbarment and his consequent inability to practice law in Mississippi, and that he has complied fully with all the requirements set forth in Mississippi Rule of Discipline 11, as well as the requirements of this order;
6. The Clerk of this Court shall immediately forward an attested copy of this order to the circuit court judges and chancellors in and for Warren County, Mississippi, and the senior judge of each court shall enter this order upon the minutes of his or her respective court;
7. The Clerk of this Court likewise shall immediately forward an attested copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, the Clerk of the United States Court of Appeals for the Fifth Circuit, and the Clerk of the Supreme Court of the United States;
8. Costs of the formal complaint are hereby assessed against Paul E. Winfield.
SO ORDERED.
/s/ Leslie D. King LESLIE D. KING, JUSTICE